UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                    _____________

                                     No. 12-3991
                                    _____________


                                ERNESTO GALARZA,

                                                       Appellant

                                    v.
                    MARK SZALCZYK; CITY OF ALLENTOWN;
                      LEHIGH COUNTY; GREG MARINO;
                             CHRISTIE CORREA

                                    _____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (Civil Action No. 10-cv-6815)
                      District Judge: Hon. James Knoll Gardner

                                    _____________

                            Argued: October 10, 2013
              Before: FUENTES, COWEN, and BARRY, Circuit Judges.

                             (Opinion Filed: March 4, 2014)
                                     ___________

                                       ORDER

It is O R D E R E D that the Opinion entered on March 4, 2014 is amended to

correct clerical errors, the March 4, 2014, Opinion is amended as follows:
  1. On page 3 of the Court’s Opinion “Christopher N. Lasch, Esq., University of

     Denver Sturm College of Law, 2255 East Evans Avenue, Suite 335, Denver, CO

     80208”

  2. On page 21 of the Court’s Opinion “Br. for Law Professors at 14” should read

     “Br. for Law Professors at 4.”

                                                    By the Court,


                                                    s/ Julio M. Fuentes
                                                    Circuit Judge

Dated:      April 16, 2014
SLC/cc:     Counsel of Record